Citation Nr: 0506380	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  98-03 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear defective 
hearing.

2.  Entitlement to service connection for a heart disorder, 
including irregular heart rate.  

3.  Entitlement to service connection for a bilateral foot 
disability.

4.  Entitlement to service connection for a bilateral 
shoulder disability.

5.  Entitlement to service connection for a bilateral elbow 
disability.

6.  Entitlement to service connection for a bilateral hand 
disability.

7.  Entitlement to service connection for a throat 
disability.

8.  Entitlement to service connection for "Persian Gulf War 
syndrome", claimed as including chronic joint pain/muscle 
pain, memory loss, fatigue, depression, and 
sleep/concentration difficulties.

9.  Entitlement to service connection for a personality 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from June 1970 to January 
1972 and July 1984 to January 1997 (including service from 
November 1990 to May 1991 in Southwest Asia in support of 
Operation Desert Shield/Storm).  Although it appears from the 
record that he may have had a period of inactive duty in 
between those periods of service, no pertinent contentions 
relate to that inactive duty period.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
by the Nashville, Tennessee, Regional Office (RO), which, in 
part, denied service connection for right ear defective 
hearing; a heart disorder, including irregular heart rate; 
disabilities of the left knee, right ankle, feet, shoulders, 
elbows, hands, nose, throat, and stomach; "Persian Gulf War 
syndrome"; and a personality disorder.  In February 1999, 
the Board remanded the case to the RO to schedule a Travel 
Board hearing.  A March 1999 rating decision granted service 
connection, in part, for right ankle and left knee 
disabilities, thereby rendering said issues moot (as 
explained in a March 1999 Supplemental Statement of the 
Case).  A September 2001 RO hearing was held.  

A May 2002 rating decision incorporated by reference a 
recently-located May 1976 rating decision, which had granted 
service connection for a nasal fracture disability, effective 
March 2, 1976 (thereby rendering moot the nasal disability 
service connection issue).

In April 2003, a Travel Board hearing was held before one of 
the undersigned Board Members.  However, since the tape 
recording of that hearing was lost prior to transcription, 
appellant was subsequently offered, and did request, another 
hearing.  A July 2003 rating decision, in part, denied 
service connection for "Persian Gulf War syndrome" as 
including chronic joint pain, muscle pain, memory loss, 
fatigue, depression, and sleep/concentration difficulties.  
In August 2004, the Board remanded the case to the RO to 
schedule another Travel Board hearing and such hearing was 
held in November 2004 before one of the other undersigned 
Board Members (and a written transcript of that hearing has 
been associated with the claims folders).  During that recent 
Travel Board hearing, appellant and his representative at a 
prehearing conference expressly withdrew the issue of service 
connection for a stomach disability from appellate status.  

Based on the aforementioned procedural history, the Board 
construes the appellate issues as those delineated on the 
title page of this decision, and will proceed accordingly.  
To the extent there are other issues that appellant wants 
adjudicated that have not been developed for appellate 
review, they are referred to the RO for appropriate action.  
Kellar v. Brown, 6 Vet. App. 157 (1994).

The Board will render a decision herein on the issue 
involving service connection for a personality disorder.  The 
remaining appellate issues will be REMANDED to the RO via the 
Appeals Management Center in Washington, DC; and VA will 
provide notice if further action is required on appellant's 
part.


FINDING OF FACT

A personality disorder is not a disease or injury within the 
meaning of the laws and regulations providing for service 
connection.


CONCLUSION OF LAW

A personality disorder is not a disorder that is service-
connectable by matter of law.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303(c) (2002); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to a procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), as codified at 38 U.S.C.A. § 5100 et seq., (West 
2002) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

However, in the instant case, the law, and not the evidence, 
is dispositive of the personality disorder service connection 
issue on appeal, and, thus, the VCAA does not appear 
applicable.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).  See also 38 C.F.R. § 3.159(d), dealing with 
certain circumstances involving the VCAA where VA will 
refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of legal eligibility or lack of 
entitlement as a matter of law.  66 Fed. Reg. 45,620, 45,631 
(Aug. 29, 2001) (codified as amended at 38 C.F.R § 3.159(d)).  

Appellant contends, in essence, that his current personality 
disorder is related to service.  In deciding the service 
connection appellate issue, the Board will consider 
applicable statutory and regulatory provisions, including the 
following:

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.

Congenital or developmental defects,... personality 
disorders...as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

Appellant's service medical records during the second service 
period reveal that he was treated for various psychiatric 
symptomatology.  Post-service clinical evidence reveals that 
a personality disorder was initially diagnosed shortly after 
service in May 1997.  It should be pointed out that although 
the clinical evidence indicates that appellant may have a 
personality disorder, personality disorders are not service 
connectable.  See 38 C.F.R. § 3.303(c).  As the law, and not 
the evidence, is dispositive, the appeal is denied due to the 
absence of legal merit.  Sabonis, supra. Consequently, 
service connection for a personality disorder is not 
warranted.


ORDER

Service connection for a personality disorder is denied.  To 
this extent, the appeal is disallowed.




REMAND

Appellant alleges, in essence, that he has right ear 
defective hearing, a heart disorder, including irregular 
heart rate, a bilateral foot disability, a bilateral shoulder 
disability, a bilateral elbow disability, a bilateral hand 
disability, a throat disability, and "Persian Gulf War 
syndrome", claimed as including chronic joint pain/muscle 
pain, memory loss, fatigue, depression, and 
sleep/concentration difficulties, that are related to 
military service.  With respect to said service connection 
appellate issues, initial review of the service medical 
records and post-service clinical records indicates that 
appellant had various complaints and/or symptomatology 
pertaining to the claimed disabilities.  However, it does not 
appear that medical opinions as to the etiology of the 
claimed disabilities are of record or that the RO has sought 
VA medical opinions as to the etiological points in 
controversy.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), held that the Board must consider only independent 
medical evidence to support its findings rather than provide 
its own medical judgment. 

Adequate medical opinions regarding the etiology of 
appellant's claimed disabilities are deemed warranted for the 
Board to equitably decide these appellate issues, and should 
therefore be obtained.

Additionally, there appears to be a substantial gap in the 
evidentiary clinical records between appellant's initial 
service period in the early 1970's and the second service 
period beginning in the mid-1980's.  Any available clinical 
records pertaining to that evidentiary period gap, such as 
employment medical records or other types of records, might 
prove beneficial in deciding the case and therefore should be 
sought. 

Accordingly, the remaining appellate issues are REMANDED to 
the RO for the following:

1.  The RO should contact appellant and 
request him to provide any additional, 
relevant medical records pertaining to 
the claimed disabilities that he may have 
in his possession, as well as the 
complete names and addresses of any 
physicians or medical facilities which 
have provided him such treatment.  All 
available, clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment) of such treatment should be 
obtained from the specified health care 
providers, particularly any relevant 
treatment received between the initial 
service period in the early 1970's and 
the second service period beginning in 
the mid-1980's.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any private 
medical reports to the VA.  Any records 
obtained should be associated with the 
claims folders.

2.  The RO should request the appellant 
to provide any relevant employment 
medical records (such as any pre-
employment examination/annual employment 
physical examinations reports) that he 
may have in his possession, as well as 
the complete name and address of any 
employer(s) where medical records might 
be available.  Any relevant employment 
medical records should be obtained and 
associated with the claims folders.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any such employment medical 
records to the VA.

3.  With respect to the issues of service 
connection for right ear defective 
hearing, a heart disorder, including 
irregular heart rate, a bilateral foot 
disability, a bilateral shoulder 
disability, a bilateral elbow disability, 
a bilateral hand disability, a throat 
disability, and "Persian Gulf War 
syndrome", claimed as including chronic 
joint pain/muscle pain, memory loss, 
fatigue, depression, and 
sleep/concentration difficulties, the RO 
should arrange appropriate VA 
examinations, to include pertinent 
findings and etiologies.  The examiners 
should review the entire claims folders, 
examine appellant, and render medical 
opinion, with degree of probability 
expressed in terms of it is at least as 
likely as not (i.e., is there at least a 
50 percent probability), as to the 
following:

Is any right ear defective hearing, a 
heart disorder, including irregular heart 
rate, a bilateral foot disability, a 
bilateral shoulder disability, a 
bilateral elbow disability, a bilateral 
hand disability, a throat disability, and 
"Persian Gulf War syndrome", claimed as 
including chronic joint pain/muscle pain, 
memory loss, fatigue, depression, and 
sleep/concentration difficulties, 
currently manifested, and if so, is each 
such disability causally or etiologically 
related to appellant's military duty, 
including periods of active service and 
active service in the Persian Gulf?  The 
examiners should opine whether there are 
objective signs and symptoms of any such 
chronic claimed disabilities resulting 
from undiagnosed illness related to 
service.  If any such chronic claimed 
disabilities preexisted military duty, 
did each such disability undergo a 
permanent increase in severity during 
military duty beyond natural progression 
of underlying disease process?  

The entire claims folders should be 
reviewed by the examiners.  All indicated 
tests and studies should be accomplished.  
The examiners should adequately summarize 
the relevant medical history and clinical 
findings, including that contained in any 
military medical records, and provide 
adequate reasons for the medical 
conclusions reached.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the reports.  

4.  The RO should review any additional 
evidence submitted and readjudicate the 
issues of entitlement to service 
connection for right ear defective 
hearing, a heart disorder, including 
irregular heart rate, a bilateral foot 
disability, a bilateral shoulder 
disability, a bilateral elbow disability, 
a bilateral hand disability, a throat 
disability, and "Persian Gulf War 
syndrome", claimed as including chronic 
joint pain/muscle pain, memory loss, 
fatigue, depression, and 
sleep/concentration difficulties, under 
all appropriate statutory and regulatory 
provisions and legal theories, including, 
but not limited to, 38 C.F.R. § 3.317.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	________________________		_________________________
LAWRENCE M. SULLIVAN	N.R. ROBIN	
Veterans Law Judge, 	Veterans Law Judge,
Board of Veterans' Appeals	Board of Veterans' Appeals



			
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


